Filed 2/5/14 Marriage of Torok CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----



In re the Marriage of SCOTT and LAWANDA
TOROK.

SCOTT TOROK,

                   Appellant,                                                                C070894

         v.                                                                    (Super. Ct. No. CVFL991964)

LAWANDA TOROK,

                   Respondent.

         Scott Torok appeals from a court order denying his motion to modify or terminate
spousal support and ordering him to pay Lawanda Torok’s attorney fees. Scott contends
the trial court failed to consider the relevant factors in determining spousal support.
Scott’s contention is not supported by the record. Scott also claims the trial court abused
its discretion in not finding changed circumstances, refusing to impute income to
Lawanda, and ordering him to pay a portion of Lawanda’s attorney fees. On this record,
we conclude there was no abuse of discretion. Accordingly, we affirm the order of
the court.


                                                             1
                              FACTUAL BACKGROUND
       Married in 1980, Scott and Lawanda obtained a judgment dissolving their
marriage in February 2001 (dissolution was made effective June 6, 2000). As part of that
judgment, the trial court found Lawanda’s gross monthly income to be $800, and Scott’s
to be $3,925. Pursuant to Family Code1 section 4320, the trial court further found
“(1) [Lawanda] has a minimum earning capacity of $800.00 per month; she has one more
year of school before she can get her degree in early childhood education; she would
need additional time before she obtains her teaching credential; or she could go into
daycare. [Lawanda] has also been a manager in wholesale sales in the past; [¶]
(2) [Lawanda]’s present or future earning capacity has not, by her testimony, been
impaired by periods of unemployment due to domestic duties of the marriage.” Based on
these findings, the court ordered Scott to pay Lawanda spousal support totaling $450 each
month until she “dies or remarries, or further order of the Court, whichever occurs first.”
                                           2009
       In April 2009, Scott filed a motion to modify or terminate spousal support. In
support of his motion, Scott advised the court he had retired and Lawanda would now be
receiving her community share of his retirement benefits. Accordingly, he argued, she no
longer needed spousal support. Scott further argued, because he was retired, his income
had decreased, and he could no longer afford to pay spousal support.
       Along with his motion, Scott filed an income and expense declaration, in which he
indicated his average, gross monthly income was $6,750; though he received only $2,859
the month prior to filing his declaration he received an additional $17,000 “after taxes for
retiring early.” Scott further indicated he had $12,000 in liquid assets, was losing $250




1      Undesignated statutory references are to the Family Code.

                                             2
each month on a rental property, and had monthly expenses totaling $3,128. Scott also
noted he was living with his “fiancé[e]” and she shared some of the household expenses.
       Lawanda opposed the motion to modify or terminate spousal support. She asked
the court to maintain the current order of support or, alternately, increase the order to
$600 each month. In support of her opposition, Lawanda noted Scott’s gross monthly
income had nearly doubled since 2009. She also noted Scott was living in his girlfriend’s
home (so likely was not actually paying rent) and had taken an early retirement.
       On the other hand, Lawanda recently lost her job as a cook with the local school
district after she was convicted of felony driving under the influence. Her only income
derived from spousal support and unemployment benefits, which were soon to expire.
Lawanda’s average gross monthly income was $1,212. Lawanda lived in a mobile home,
she had no car, she owned no real property, and she had no savings. Her monthly
expenses totaled $1,540.
       In October 2009, the trial court denied Scott’s motion. In support of its decision,
the trial court found that since the dissolution, Scott was able to maintain the marital,
middle class standard of living but Lawanda was not. The court also found Scott
“accumulated significant assets,” while Lawanda had not. The court concluded Scott
“ha[d] the ability and earning capacity to continue to pay permanent spousal support at a
rate of $450.00 per month.”
       The court further ordered Scott’s attorney to prepare a qualified domestic relations
order, dividing Scott’s retirement benefits from NASA. Accordingly, Lawanda would
receive $1,107 each month as her community share of Scott’s retirement benefits in
addition to the $450 she would receive each month in spousal support. Finally, the court
ordered Scott to pay to Lawanda $8,856 in “retirement arrearages.”




                                              3
       The court’s order included a Gavron2 notice: “It is the goal of this state that each
party must make reasonable good faith efforts to become self-supporting as provided by
. . . section 4320. The failure to make reasonable good faith efforts may be one of the
factors considered by the court as a basis for modifying or terminating support.”
                                           2010
       In February 2010, Scott filed a motion seeking to clarify the court’s order
regarding division of his retirement benefits and asking the court to order Lawanda to
“apply for at least 5 jobs every two weeks and provide [Scott] with proof of such
applications at least once a month until she gets a job and becomes self supporting.”
The trial court denied Scott’s motion and ordered him to sign the “Stipulated Domestic
Relations Order regarding the division of the Parties’ interest” in Scott’s retirement
benefits.
       In September 2010, Scott filed another motion to modify spousal support. That
motion was dropped after “the court advised counsel that [Lawanda] was still on
probation.” Scott agreed not to file another motion to modify spousal support until
Lawanda was no longer on probation and was able to expunge the 2006 felony conviction
from her record.
       Then, in November 2010, Scott filed a motion asking the court to order Lawanda
to submit to a vocational evaluation. Lawanda opposed the motion. In support of her
opposition, Lawanda said she was convicted of felony driving under the influence in June
2006. As a result of her conviction, Lawanda was struggling to find work. She reported
making numerous efforts to find work in the food service industry, where she had the
most experience. Lawanda indicated she completed applications and participated in
approximately five interviews but being a 58-year-old woman on felony probation was




2      In re Marriage of Gavron (1988) 203 Cal.App.3d 705.

                                             4
making it difficult to obtain employment. She said she would remain on probation until
June 2011.
       Lawanda further declared that because she was unable to find employment and her
unemployment benefits had expired, she moved to Fresno, California, to provide daycare
for her grandchild.3 In Fresno, Lawanda lived in a three bedroom condominium owned
by her daughter. In exchange for Lawanda’s daycare services, her daughter reduced
Lawanda’s monthly rent obligation by $700. In sum, Lawanda argued, her circumstances
remained dire.
       On November 22, 2010, following argument, the trial court denied Scott’s motion
without prejudice.
                                            2011
       On August 11, 2011, Scott filed another motion to modify or terminate spousal
support; he also asked the court to order Lawanda to submit to a vocational evaluation.
Lawanda opposed the motion. Following a short cause hearing, the court ordered
Lawanda to submit to a vocational evaluation and the issue of spousal support was set for
trial. In the interim, the court ordered Scott and Lawanda to “file briefs regarding . . .
Section 4320 factors and changes since entry of the Judgment.”
                                            2012
                 Trial on Motion to Modify or Terminate Spousal Support
       A trial on Scott’s August 2011 motion to modify or terminate spousal support was
held on February 1, 2012. Patrick Sullivan, the vocational expert who completed
Lawanda’s vocational evaluation, testified Lawanda had no college degree, no computer
skills, and did not even own a computer. He further testified that, at her age, Lawanda
would not benefit from “protracted” vocational training, but with her skill set, Lawanda




3      Lawanda’s job experience was primarily in food service and daycare.

                                              5
was capable of earning more than minimum wage. Sullivan acknowledged Lawanda’s
felony conviction could limit Lawanda’s ability to find a job as a childcare provider, but
the conviction did not make her “unemployable.” In his opinion, Lawanda was currently
“underemployed.”
       Lawanda testified that she lost her part-time job as a cook in the local school
district after she was convicted of driving under the influence. Following her conviction,
Lawanda served one year in county jail. At the time of trial, Lawanda was still living in
the condominium owned by her daughter. Her “job” continued to be caring for her
grandson, for which she received a $700 reduction in rent. Lawanda knew her chances of
finding work would increase if she could have her conviction “expunged,” but she had
not started that process.
       Lawanda further testified that, during marriage, she and Scott shared a middle
class lifestyle. Lawanda was the parent with primary responsibility for the parties’
children, while Scott commuted to and from his job at NASA. After separation, Lawanda
moved to an apartment, then to a mobile home where she lived by herself until she
moved to Fresno.
       At the time of trial, Lawanda suffered from high blood pressure and high
cholesterol. Because she had no health insurance, Lawanda’s medical conditions were
untreated and would remain untreated until she could find a free clinic to assist her.
Lawanda’s income was limited to the $1,107 she received each month as her share of
Scott’s retirement benefits, the $700 reduction in rent she received in exchange for caring
for her grandson, and the $450 she received each month as spousal support, for a total
monthly income of $2,257. When she turns 62, Lawanda will be entitled to receive
Social Security benefits totaling $500 a month (she was 59 at the time of trial).




                                             6
       According to her income and expense declaration, at the time of trial, Lawanda’s
monthly expenses totaled $3,190. Lawanda owed her attorney $840 and, including her
cash and savings accounts, she had a total of approximately $2,300 in assets.
       According to Scott’s income and expense declaration, at the time of trial, Scott’s
average gross monthly income was $2,920. He had $500 in his checking and savings
accounts, and personal property totaling $15,000. Scott was still living in his girlfriend’s
home4 and his monthly expenses, including rent, totaled $2,905. Scott did not owe his
attorney any money, but had already paid $11,555 in attorney fees. Scott had not worked
since January 2009, when he took an early retirement from NASA.
       In addition to the ruptured disk he suffered in 2009, Scott testified that in
December 2010, he went to the doctor because he was “running out of breath,” which
resulted in Scott having a “procedure” on his heart. Following that procedure, Scott
continued to struggle with physical activity. In Scott’s opinion, he was physically
unable to work.
       Scott testified that, since the hearing in 2009, his financial condition had
deteriorated. His “Thrift Savings” account had decreased from $62,000 to $15,000.5
According to his testimony, Scott paid $15,000 to Lawanda and the rest of the money
was used to pay medical and legal bills. In addition to depleting his savings, Scott also
sold his car and his boat to pay medical bills (though he still owned a small aluminum
boat and drove a truck). At the time of trial, Scott had outstanding medical bills totaling



4      This is the same woman he referred to as his “fiancé[e]” in 2009.
5      We note Scott’s testimony is inconsistent with the documentary evidence in the
record on appeal. In his August 2009 income and expense declaration, Scott did not
disclose any savings account with a balance of $62,000. Then, in the income and
expense declaration Scott filed with the trial court in July 2011, Scott disclosed his
“Retirement Thrift Savings” account and declared the balance to be $15,000. Scott’s
December 2011 income and expense declaration reflects the same $15,000 balance.

                                              7
approximately $4,454, and would never receive Social Security benefits. Scott did,
however, have medical insurance through the Government Employees Health
Association.
       At the time of trial, Scott also owned a rental property, which he rented to his adult
daughter, that was worth less than he paid for it and was now costing him $200 each
month (in 2009 that same property was costing him $250 each month). Scott also owned
a truck, which increased his monthly gas expenses from 2009, and he paid the monthly
cell phone bills for his adult daughter and his girlfriend. Scott was also the sole owner of
a time-share in Squaw Valley, property he previously owned with Lawanda. Scott paid
approximately $600 each year for that property.
                                    Trial Court’s Ruling
       Following argument, the trial court issued the following ruling: “The Court finds
the testimony to be that [Lawanda] was on probation until November of 2011, therefore,
she wasn’t even eligible to apply for an expungement until that time, which was after the
time of the filing of the motion.
       “The Court finds that looking through what -- that hearing the evidence and
looking at the documents that counsel asked me to take judicial notice of, there’s been no
showing of change of circumstance to change the order.
       “There was a request for a Statement of Decision with respect to the 4320 factors.
The Court finds it’s not necessary to state that because I’m finding that there’s no change
of circumstance.
       “There is also a request for a Statement of Decision with respect to . . .
Section 4322. The Court finds that [Lawanda] does not have sufficient assets for proper
support, therefore, the Court makes an oral statement of decision which I’m permitted to
do because this hearing lasted less than one day and less than eight hours; that 4322, she
cannot -- doesn’t apply in this case.



                                              8
       “With respect to attorney’s fees, the Court does find that there is -- [Lawanda]
does have the ability to make payments toward attorney’s fees.
       “[¶] . . . [¶]
       “The Court does find that in order to give equal access to legal representation, and
based on the Income and Expense Declarations the Court has considered, [Scott] has the
ability to pay $1,500 towards [Lawanda’s attorney] fees; a hundred dollars a month
starting on April 1st, 2012.”
       A written order followed: “The court finds that based on the testimony of the
parties, witnesses presented, and the evidence admitted, the court finds that there has
been no showing of a change in circumstances to justify a change of the current spousal
support order. The court hereby denies [Scott’s] request to terminate the current spousal
support order filed on February 13, 2001.
       “With regard to [Scott’s] request for a statement of decision, the court finds that
this hearing lasted less than one day, and less than eight hours, and hereby makes an oral
statement of decision. The court further finds that it is not necessary to state its decision
regarding all of the factors under . . . section 4320 because the court has made a finding
that there are no changes of circumstances to change the current order of spousal support.
Further, with respect to . . . section 4322, the court finds that [Lawanda] does not have
sufficient assets for proper support, and that . . . section 4322 does not apply in this case.
       “The court makes no finding that [Lawanda] is underemployed. The court makes
no decision to impute income to [Scott]. The court finds that since 2009, there has been
no change of circumstances.”




                                               9
                                       DISCUSSION
                                              I
                                The Statement of Decision
       Scott begins his first argument with the following heading: “It is an abuse of
discretion not to apply all relevant factors under . . . section 4320.” The argument made
below this heading, however, includes a claim the trial court “refused to make a statement
of decision regarding all . . . section 4320 factors.” Neither of these claims has merit.
       Following trial the court issued an oral statement of decision, wherein the court
found there was no change of circumstances warranting a modification of spousal
support. The court noted a statement of decision was requested on each of the section
4320 factors, but said such a detailed statement was not required. The trial court
was correct.
       An oral statement of decision was permitted because the trial lasted a single day
and did not exceed eight hours in duration. (Code of Civ. Proc., § 632.) Moreover, in
issuing a statement of decision, a trial court need do no more than state the grounds upon
which the decision rests. (In re Marriage of Schmir (2005) 134 Cal.App.4th 43,
50 (Schmir).)
       Here, the trial court’s decision was to deny Scott’s request to modify spousal
support. The court’s decision rested solely on the ground there was no change of
circumstances. If Scott wanted a more detailed ruling, he was obligated to raise his
objection and make his request to the trial court. (Schmir, supra, 134 Cal.App.4th at
p. 49; Code of Civ. Proc., § 634.) He did not. Scott’s failure to object at trial precludes
him from raising this objection on appeal. (In re Marriage of Arceneaux (1990)
51 Cal.3d 1130, 1133-1134.)
       Scott also claims the trial court failed to apply all relevant factors under
section 4320. He argues by “refusing to set forth a Statement of Decision on . . . Section



                                              10
4320 factors the lower court ignored the relevant circumstances to determine if a
modification of support should be ordered.” Scott’s claim is not supported by the record.
       We presume the trial court executed its duty to interpret and apply the law
correctly, unless the record indicates otherwise. (See Evid. Code, § 664 [it is presumed
official duty has been regularly performed]; see also Brewer v. Simpson (1960) 53 Cal.2d
567, 583 [we must adopt all inferences in favor of the judgment].) Here, the trial court
ordered Scott and Lawanda to “file briefs regarding . . . Section 4320 factors and changes
since entry of the Judgment.” While the trial court said it was not necessary to state each
of the section 4320 factors on the record, we cannot infer from the court’s statement that
the court failed to consider each of the factors. On the contrary, we must infer the court
did consider the section 4320 factors in reaching its decision because that is what the law
requires. The record does not suggest otherwise.
                                             II
                               No Changed Circumstances
       Scott argues the trial court abused its discretion by not finding changed
circumstances. On this record, there was no abuse of discretion.
       “While the trial court has wide latitude in exercising its discretion to modify an
award of spousal support, there must be demonstrated a material change of circumstances
subsequent to the prior order. [Citation.] In the absence of such a substantial change of
circumstances, the court has no authority to modify a spousal support award. [Citation.]
The facts and circumstances of each case determine whether a modification is warranted,
and the exercise of the trial court’s discretion in ordering modification will not be
disturbed on appeal unless, as a matter of law, an abuse of discretion is shown.
[Citation.]” (In re Marriage of Farrell (1985) 171 Cal.App.3d 695, 700.)




                                             11
                                              A.
                                 Imputing Income to Scott
       Scott contends his income changed after the trial court’s 2009 order. He argues
the court’s failure to impute him with income in the 2012 order is evidence of his
changed income.6 We are not persuaded.
       Contrary to Scott’s claim, the trial court did not impute income to Scott in its 2009
order. The court made no findings regarding the amount of Scott’s or Lawanda’s
monthly income, the court found only that Scott “has the ability and earning capacity to
continue to pay permanent spousal support at a rate of $450.00 per month.” Scott argues
that by phrasing the order this way, the court “impliedly imputed” him income of $6,750
per month. However, Scott offers no legal authority to support the claim we should infer
the court imputed him with income in 2009 based solely on the court’s use of the phrase:
“ability and earning capacity to continue to pay.”
       Moreover, even if the trial court did impute income to Scott in 2009, the court’s
decision not to impute income to him in 2012 does not prove a material change in
circumstances warranting a reduction in spousal support.
       Finally, we note that based on Scott’s income and expense declarations filed in
2009 and 2012, Scott’s monthly income increased. In 2009, Scott’s average monthly
income was $6,750, but his income the month prior to filing his income and expense
declaration was only $2,859. (Presumably, this dramatic change in income reflects
Scott’s retirement from NASA.) At the time of trial in 2012, Scott’s average monthly



6       Scott refers to the trial court’s 2010 order, but his record citation refers this court
to the trial court’s order filed on October 6, 2009, wherein the trial court denied Scott’s
motion to modify spousal support and ordered Scott to pay to Lawanda her share of his
retirement benefits. The only order issued by the trial court in 2010 is a minute order
wherein the trial court denied Scott’s motion for a vocational evaluation of Lawanda. We
assume Scott intended to reference the court’s October 6, 2009, order.

                                              12
income, and the income he received the month prior to filing his income and expense
declaration, increased to $2,920.
                                              B.
                                    Scott’s Ability to Work
       Scott further contends the trial court abused its discretion by refusing to find his
inability to work to be a changed circumstance. Again, on this record, there was no
abuse of discretion.
       Scott was not working in 2009 when the prior order was issued and he was not
working in 2012. Scott argues he could not work due to a heart condition, and this was a
changed circumstance from 2009. This argument is not supported by the record.
       The only evidence admitted at trial that Scott could not work in 2012 due to a
heart condition was Scott’s own testimony. The trial court was not obligated to find
Scott’s self-serving testimony credible. Moreover, the trial court made no finding Scott
was physically unable to work due to a heart condition. Accordingly, Scott’s claim he
established an inability to work due to a heart condition is not supported by the record.
       Furthermore, Scott testified he took an early retirement from NASA in 2009
because he was unable to work due to a ruptured disk in his spine. Thus, by his own
testimony, one injury prevented Scott from working in 2009 and another prevented him
from working in 2012. Assuming the trial court believed Scott’s testimony, he
established only that his injury changed, not his inability to work. Accordingly, there
was no changed circumstance regarding Scott’s ability to work.
                                              III
                              Imputing Income to Lawanda
       Scott claims the trial court abused its discretion in refusing to impute income (or
earning capacity) to Lawanda because, Scott argues, Lawanda refused to look for a full-
time job. We are not persuaded.



                                              13
       In setting spousal support, the trial court must consider certain factors, including
the earning capacity of the supported spouse, and the statutory goal that the supported
party becomes self-sufficient within a reasonable time. (§ 4320, subds. (a), (l).) If a
party “is unwilling to work despite the ability and the opportunity, earning capacity may
be imputed. [Citation.] [The] motivation for not pursuing income opportunities is
irrelevant.” (In re Marriage of LaBass & Munsee (1997) 56 Cal.App.4th 1331, 1338.)
The party asserting earning capacity should be imputed has the burden of proof. (In re
Marriage of Henry (2005) 126 Cal.App.4th 111, 120.)
       In its ruling, the trial court expressly refused to impute income to Lawanda but did
not recite factual findings in support of that decision. We must, therefore, presume the
trial court made the factual findings necessary to support its decision. (Code of Civ.
Proc., § 634.) Thus, we presume the trial court found Lawanda lacked the ability to
obtain full-time employment or the opportunity, or both. (In re Marriage of LaBass &
Munsee, supra, 56 Cal.App.4th at p. 1338 [impute income only if party has the ability
and opportunity to earn].)
       Here, there was sufficient evidence to support a finding that even if Lawanda had
the ability to work full-time for minimum wage, she lacked sufficient opportunity. As
noted by the trial court, Lawanda was still on felony probation when Scott filed his
motion, and even the expert agreed Lawanda’s probationary status made it more difficult
for her to find employment. Additionally, as noted by the trial court, Scott had already
withdrawn a motion to modify or terminate spousal support because Lawanda was still on
probation and agreed not to file another motion until she completed her probation. Thus,
by his own tacit admission, Scott recognized Lawanda’s status as a felon on probation
minimized her opportunities to find work.
       In sum, we conclude the trial court acted within its discretion in refusing to impute
income to Lawanda.



                                             14
                                             IV
                   Order to Pay a Portion of Lawanda’s Attorney Fees
       Scott contends the trial court abused its discretion by awarding attorney fees
without considering the section 4320 factors and by failing to consider the totality of
Scott’s financial circumstances. On this record, there was no abuse of discretion.
       “It is well settled that the award of attorney fees and costs in family law matters is
within the broad discretion of the trial court.” (In re Marriage of Bergman (1985)
168 Cal.APp.3d 742, 763.) We review orders awarding attorney fees in family law
matters for an abuse of discretion. (In re Marriage of Cheriton (2001) 92 Cal.App.4th
269, 283.) “ ‘An abuse of discretion occurs “where, considering all the relevant
circumstances, the court has exceeded the bounds of reason or it can fairly be said that no
judge would reasonably make the same order under the same circumstances.” [Citation.]’
[Citation.]” (In re Marriage of Bower (2002) 96 Cal.App.4th 893, 898-899.)
       Sections 2030 and 2032 provide the statutory basis for attorney fees awards in the
family law setting. Section 2030 reads in relevant part: “(a)(1) In a proceeding for
dissolution of marriage, nullity of marriage, or legal separation of the parties, and in any
proceeding subsequent to entry of a related judgment, the court shall ensure that each
party has access to legal representation to preserve each party’s rights by ordering, if
necessary based on the income and needs assessments, one party, except a governmental
entity, to pay to the other party, or to the other party’s attorney, whatever amount is
reasonably necessary for attorney’s fees and for the cost of maintaining or defending the
proceeding during the pendency of the proceeding. [¶] (2) When a request for attorney’s
fees and costs is made, the court shall make findings on whether an award of attorney’s
fees and costs under this section is appropriate, whether there is a disparity in access to
funds to retain counsel, and whether one party is able to pay for legal representation of
both parties. If the findings demonstrate disparity in access and ability to pay, the court



                                             15
shall make an order awarding attorney’s fees and costs. A party who lacks the financial
ability to hire an attorney may request, as an in pro per litigant, that the court order the
other party, if that other party has the financial ability, to pay a reasonable amount to
allow the unrepresented party to retain an attorney in a timely manner before proceedings
in the matter go forward.”
       Section 2032 offers trial courts additional guidance in making the attorney fees
award: “(a) The court may make an award of attorney’s fees and costs under Section
2030 or 2031 where the making of the award, and the amount of the award, are just and
reasonable under the relative circumstances of the respective parties. [¶] (b) In
determining what is just and reasonable under the relative circumstances, the court shall
take into consideration the need for the award to enable each party, to the extent practical,
to have sufficient financial resources to present the party’s case adequately, taking into
consideration, to the extent relevant, the circumstances of the respective parties described
in Section 4320. The fact that the party requesting an award of attorney’s fees and costs
has resources from which the party could pay the party’s own attorney’s fees and costs is
not itself a bar to an order that the other party pay part or all of the fees and costs
requested. Financial resources are only one factor for the court to consider in
determining how to apportion the overall cost of the litigation equitably between the
parties under their relative circumstances.”
       Scott first contends the trial court abused its discretion in ordering him to pay
Lawanda’s attorney fees by refusing to consider the section 4320 factors in conjunction
with section 2032. As discussed above, there is evidence the trial court considered the
section 4320 factors. The fact the court did not recite the factors on the record does not
mean the factors were not considered in reaching its decision. Thus, this claim fails.
       Scott also contends the trial court abused its discretion by failing to consider his
entire financial situation. The record belies Scott’s contention. In reaching its decision,



                                               16
the trial court expressly considered the income and expense declarations filed by both
parties. The trial court also heard Scott’s testimony (and counsel’s argument) regarding
Scott’s entire financial situation, including medical bills and attorney fees.
       Scott further contends it was an abuse of discretion for the trial court to consider
his retirement savings account as money available for attorney fees and suggest Scott
stop paying the mortgage on his rental property in order to reduce his monthly expenses
by $200. Scott cites no legal authority to support his claim the trial court is precluded
from considering any and all sources of money when assessing a party’s ability to pay
attorney fees, including retirement accounts. The claim is, therefore, forfeited. (Cal.
Rules of Court, rule 8.204(a)(1)(C); see Badie v. Bank of America (1998) 67 Cal.App.4th
779, 784-785; see also Keyes v. Bowen (2010) 189 Cal.App.4th 647, 655-656 [appellant
is required to present legal authority in support of each issue raised, along with citations
to the record, otherwise the issue is forfeited]; see also Lewis v. County of Sacramento
(2001) 93 Cal.App.4th 107, 113 [it is appellant’s burden to support claims of error with
citation to legal authority].)
       Even if the claim were not forfeited, Scott has failed to show an abuse of
discretion. To support his claim, Scott focuses on his own dwindling financial resources.
However, financial resources are but one element to be considered in determining
whether to award attorney fees. The overall goal for issuing an award of attorney fees is
“to apportion the overall cost of the litigation equitably between the parties under their
relative circumstances.” (§ 2032.)
       When considering the relative circumstances of Scott and Lawanda, it is clear the
trial court acted within its discretion in issuing the order. Scott owns a time-share, owns
real property, has a $15,000 retirement savings account, owns a truck, lives with another
adult who shares the bills, and has a steady, reliable retirement income from NASA.
Both Scott and Lawanda have medical conditions and medical bills to pay. Scott,



                                             17
however, has medical insurance; Lawanda does not. Lawanda has no savings, owns
nothing, and her only income is her spousal support and her community share of Scott’s
retirement. And though it is not dispositive, we note the attorney fees both parties have
incurred are based exclusively on Scott’s repeated, unsuccessful motions to modify or
terminate spousal support. The trial court did not abuse its discretion in ordering Scott to
pay a portion of Lawanda’s attorney fees.
                                       DISPOSITION
       The order of the trial court is affirmed. Costs are awarded to Lawanda Torok.
(Cal. Rules of Court, rule 8.278(a)(1), (2).)



                                                        HOCH        , J.



We concur:



      HULL        , Acting P. J.



      ROBIE       , J.




                                                18